Citation Nr: 0017778	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-00 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as schizophrenia.

2.  Entitlement to service connection for headaches.

3.  Entitlement to a permanent and total disability 
evaluation for pension purposes.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to October 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the claims on appeal.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
2000); 38 C.F.R. § 3.159 (1999).  This duty to assist 
involves obtaining potentially relevant medical reports.  
Lind v. Principi, 3 Vet. App. 493, 494 (1992) (federal 
agencies); White v. Derwinski, 1 Vet. App. 519, 521 (1991) 
(private records); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (Social Security records).  It also includes a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of 
disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

As an initial matter, the Board finds that a determination 
with respect to well-groundedness of the claims for 
entitlement to service connection need not be made at this 
time as a remand is necessary in order to correct a 
procedural or due process defect.  Specifically, on at least 
two occasions, the veteran appears to have requested a 
hearing at the RO; however, no hearing has been scheduled.  
Accordingly, the Board finds that a remand is necessary to 
scheduled a personal hearing at the RO.

Moreover, the Board finds that further development is needed 
with respect to the nonservice-connected pension claim.  The 
veteran contends that he has been unable to work due to 
various disabilities.  It should be noted that the veteran 
has no service-connected disabilities.  A 1999 rating 
decision lists schizophrenia, back condition, fungus 
condition, and headaches as the nonservice-connected 
disabilities, with a combined rating of 0 percent.  Medical 
records reveal complaints of knee pain, hearing loss, neck 
pain, memory loss, and a leg length discrepancy.

Accordingly, it is the Board's opinion that appropriate 
examinations are necessary to determine the current status of 
the veteran's disabilities and notes that there are no 
current VA examinations associated with the claims file.  
Moreover, with respect to the veteran's orthopedic 
complaints, the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeal) 
(the Veterans Claims Court) has found inadequate a physical 
examination that did not describe functional loss due to 
pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  This 
standard should be addressed, as applicable.  Thus, in view 
of the veteran's medical complaints and reported inability to 
work, the medical evidence received to date, the contentions 
advanced, and the posture of the case at this time, the Board 
finds that additional development in this area is indicated.  
Accordingly, the Board finds the record as it stands is 
insufficient for purposes of rendering an objectively 
supported evaluation as to the true nature of the veteran's 
complaints and, thus, to evaluate the claim for a nonservice-
connection pension on appeal.  

In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  The veteran is also 
informed that he has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

Finally, the Veterans Claims Court has held that VA decisions 
on pension benefits should expressly address the two 
alternative tests to qualify for a permanent and total 
disability rating.  Under one test (the objective, or 
"average person" test), a veteran will be considered 
permanently and totally disabled if he has a lifetime 
disability which would render the average person unable to 
follow substantially gainful employment.  38 U.S.C.A. § 
1502(a) (West 1991 & Supp. 2000); 38 C.F.R. § 4.15 (1999).  
Under the second test (the subjective or "unemployability" 
test), a veteran qualifies if he is individually unemployable 
as a result of lifetime disability.  38 U.S.C.A. § 1502(a) 
(West 1991 & Supp. 2000); 38 C.F.R. § 4.17 (1999); Talley v. 
Derwinski, 2 Vet. App. 282 (1992); Brown v. Derwinski, 2 Vet. 
App. 444 (1992).  An RO rating decision discussing the two 
tests is needed vis-à-vis the additional development.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for his medical 
disabilities, not already associated with 
the claims file.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
veteran, the RO should contact each 
physician, hospital, or treatment center 
specified by the veteran to request 
specifically any and all medical or 
treatment records or reports relevant to 
the above mentioned claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims file.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999). 

2.  The veteran should be scheduled for a 
personal hearing before the RO Hearing 
Officer.  If he desires to withdraw his 
hearing request, it should be done so in 
writing.

3.  The veteran should be accorded the 
appropriate VA examination(s) to 
determine the nature and extent of his 
nonservice-connected disabilities.  All 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  The claims folder 
should be provided to the examiner(s) for 
review.  

The report of the examination(s) should 
include a detailed account of all 
manifestations of the disabilities found 
to be present, including the appropriate 
pathology.  If additional examinations 
are warranted in order to fully assess 
the veteran's disabilities, those too 
should be ordered.  

In addition, the examiner(s) should 
render an opinion as to the severity of 
each disability found and the impact each 
disability has, whether singularly or in 
combination, on the veteran's 
employability so that they may be rated.  
The examiner(s) should also generally 
address the extent of functional and 
industrial impairment from the veteran's 
identified disabilities.  See Gary v. 
Brown, 7 Vet. App. 229 (1994); Martin 
(Roy) v. Brown, 4 Vet. App. 136 (1993).  
If these matters cannot be determined 
without resort to mere conjecture, this 
should be commented upon by the 
examiner(s).  

4.  The RO should then schedule the 
veteran for a social and industrial 
survey.  Included should be information 
concerning his last employment and the 
reasons for leaving.  Contact with the 
employer should be made as indicated, and 
the assistance of the veteran in 
obtaining this information should be 
requested as needed.

5.  Thereafter, the RO should undertake 
adjudicatory action to assign a 
disability rating to the disabilities 
enumerated, to include any disability not 
previously evaluated, in view of the 
material added to the claims file since 
the last formal adjudication by the RO.  
If any change in the evaluation assigned 
for the veteran's disabilities is found 
to be warranted by the evidence, or if he 
is found to have any ratable disability 
not previously evaluated, a new rating 
decision should be prepared to ensure 
that each of his chronic disabilities has 
been assigned a rating pursuant to VA's 
Schedule for Rating Disabilities, 
38 C.F.R. § Part 4 (1999).  See Roberts 
v. Derwinski, 2 Vet. App. 387 (l992).

6.  The RO should then issue another 
rating decision discussing the 
application of the "average person" test 
set forth in 38 U.S.C.A. § 1502(a)(1) 
(West 1991 & Supp. 2000) and 38 C.F.R. § 
4.15 (1999) and the "unemployability" 
standard as outlined in the provisions of 
38 C.F.R. § 4.17 (1999).  Under the 
latter criteria, it may be shown that the 
veteran is unemployable as a result of a 
lifetime disability.  When the percentage 
requirements of 38 C.F.R. § 4.16 (1999) 
are met, and the disabilities are of a 
permanent nature, a rating of permanent 
and total disability will be assigned if 
the veteran is found to be unable to 
secure and follow substantially gainful 
employment by reason of such disability.  
See Brown v. Derwinski, 2 Vet. App. 444 
(1992); Talley v. Derwinski, 2 Vet. 
App. 282 (1992). 

7.  Thereafter, the RO should consider 38 
C.F.R. § 3.321(b)(2) (1999) as 
appropriate.  A permanent and total 
disability evaluation for pension 
purposes may be assigned under this 
provision where a basically eligible 
veteran fails to meet the disability 
percentage requirements, but is found to 
be unemployable by reason of disability 
or disabilities, age, occupational 
background, and other related factors.

8.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an errs exists as a matter 
of law for failure to ensure compliance.  

Specific attention is directed to the 
examination report(s).  If the 
examination report(s) does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1999) (if report does not 
contain sufficient detail, the rating 
board must return the report as 
inadequate for evaluation purposes).  

9.  When the aforementioned developments 
have been accomplished, the RO should 
then readjudicate the issues on appeal.  
In the event the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in these claims.  No action is required 
of the veteran until he is notified. 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


